Name: Commission Implementing Decision (EU) 2018/758 of 23 May 2018 concerning certain interim protective measures relating to African swine fever in Hungary (notified under document C(2018) 3250) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international trade;  means of agricultural production;  agricultural policy;  agricultural activity;  regions of EU Member States;  Europe
 Date Published: 2018-05-24

 24.5.2018 EN Official Journal of the European Union L 128/16 COMMISSION IMPLEMENTING DECISION (EU) 2018/758 of 23 May 2018 concerning certain interim protective measures relating to African swine fever in Hungary (notified under document C(2018) 3250) (Only the Hungarian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of a case of African swine fever in feral pigs, there is a risk that the disease agent might spread to other feral pig populations and to pig holdings. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. In particular, Article 15 of Directive 2002/60/EC provides for certain measures to be taken following the confirmation of one or more cases of African swine fever in feral pigs. (4) Hungary has informed the Commission of the current African swine fever situation on its territory, and in accordance with Article 15 of Directive 2002/60/EC, it has taken a number of measures including the establishment of an infected area, where the measures referred to in Article 15 of that Directive are applied, in order to prevent the spread of that disease. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, it is necessary to identify at Union level the infected area for African swine fever in Hungary in collaboration with that Member State. (6) Accordingly, pending the meeting of the Standing Committee on Plants, Animals, Food and Feed, the infected area in Hungary should be listed in the Annex to this Decision and the duration of that regionalisation fixed. (7) This Decision is to be reviewed at the next meeting of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Hungary shall ensure that the infected area established by Hungary, where the measures provided for in Article 15 of Directive 2002/60/EC apply, comprises at least the areas listed in the Annex to this Decision. Article 2 This Decision shall apply until 31 July 2018. Article 3 This Decision is addressed to Hungary. Done at Brussels, 23 May 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). ANNEX Areas established as infected area in Hungary as referred to in Article 1 Date until applicable In Szabolcs-SzatmÃ ¡r-Bereg county, the whole territory of the hunting (game management) units with the following code numbers: 850950 , 851050 , 851150 , 851250 , 851350 , 851450 , 851550 , 851560 , 851650 , 851660 , 851751 , 851752 , 852850 , 852860 , 852950 , 852960 , 853050 , 853150 , 853160 , 853250 , 853260 , 853350 , 853360 , 853450 , 853550 , 854450 , 854550 , 854560 , 854650 , 854660 , 854750 , 854850 , 854860 , 854870 , 854950 , 855050 , 855150 , 856350 , 856360 , 856450 , 856550 , 856650 , 856750 , 856760 , 857650 31 July 2018